         Case 1:21-mj-00543-ZMF Document 1-1 Filed 08/02/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Cameron M. Heath, Jr., is a Special Agent with the Federal Bureau of
Investigation (FBI). I have been a Special Agent (SA) since September 2015. I am currently
assigned to the Springfield Resident Agency (SRA), Springfield, Missouri, of the FBI Kansas City
Division. Currently, I am tasked with investigating criminal activity in and around the Capitol
grounds on January 6, 2021. As a Special Agent, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of
violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-mj-00543-ZMF Document 1-1 Filed 08/02/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                               Identification of KELSEY WILSON

        The FBI became aware of the involvement of ZACHARY WILSON (Z. WILSON), after
an anonymous tip was provided indicating that Z. WILSON, of Springfield, Missouri, had posted
on his Facebook account, “Zach Wilson” that he had entered the U.S. Capitol on January 6, 2021,
and while inside the Capitol, Z. WILSON had entered the office of the Speaker of the House,
Nancy Pelosi’s office. In said Facebook post, Z. WILSON “tagged” KELSEY LEIGH ANN
WILSON, indicating that KELSEY WILSON was with Z. WILSON at the time of Z. WILSON’s
entrance into the U.S. Capitol. KELSEY WILSON was later identified as Z. WILSON’s wife. The
anonymous tipster provided a screenshot of Z. WILSON’s Facebook post, which can be seen
below. In addition, sometime on or after January 6, 2021, it was discovered that Z. WILSON’s
Facebook account was either disabled or deactivated.




       Based on my training and experience, I am aware that Facebook is an online social media
platform accessible from both mobile devices and computers. I am also aware that Facebook is
         Case 1:21-mj-00543-ZMF Document 1-1 Filed 08/02/21 Page 3 of 7




used by individuals around the world to post information and share content with “friends” and/or
the public.

         Following the receipt of the anonymous tip regarding Z. WILSON, SA Heath contacted
the individual (INDIVIDUAL 1), who had communicated with Z. WILSON in the aforementioned
Facebook post. During the interview INDIVIDUAL 1 indicated that he was not the anonymous
tipster who provided the screen shot of Z. WILSON’s Facebook post, rather, INDIVIDUAL 1 just
communicated with Z. WILSON about Z. WILSON going inside the Capitol on January 6, 2021.
INDIVIDUAL 1’s Facebook communications with Z. WILSON also took place on January 6,
2021. In addition, INDIVIDUAL 1 recalled seeing other pictures and videos posted on Z.
WILSON’s Facebook account on January 6, 2021, which indicated Z. WILSON and KELSEY
WILSON had entered the U.S. Capitol. Specifically, INDIVIDUAL 1 recalled a video that
appeared to be inside a building, with a large gathering of people, which INDIVIDUAL 1
presumed was taken inside the U.S. Capitol.

        On January 18, 2021, KELSEY WILSON and Z. WILSON were interviewed by FBI
investigators at their residence in Springfield, Missouri. During the interviews of both KELSEY
WILSON and Z. WILSON, both admitted to being in Washington D.C., and being on the Capitol
Grounds on January 6, 2021, but both denied ever entering the U.S. Capitol Building.

        On January 20, 2021, SA Heath re-interviewed Z. WILSON at his residence. During the
interview, Z. WILSON admitted to entering the U.S. Capitol but told SA Heath that his wife,
KELSEY WILSON had never entered the U.S. Capitol. While inside the U.S. Capitol, Z. WILSON
had entered the office of Speaker Pelosi. While inside Speaker Pelosi’s office, Z. WILSON
recorded an approximately 18 second video, which Z. WILSON provided to SA Heath. Z.
WILSON stated the reason he entered the U.S. Capitol was because he wanted his “voice to be
heard” as he was a strong supporter of President Donald Trump. Z. WILSON claimed he did not
participate in any destruction of property or violence, while at the U.S. Capitol on January 6, 2021.

       Z. WILSON admitted to posting the 18 second video while inside Speaker Pelosi’s office
onto his Facebook account, “Zach Wilson,” but he had since deleted said video and deactivated
his Facebook account. Z. WILSON also admitted to posting to his Facebook account that he had
entered the U.S. Capitol and Speaker Pelosi’s office, on January 6, 2021. Z. WILSON told SA
Heath that on January 6, 2021, Z. WILSON was wearing a red, white and blue “beanie”, with
“Trump” on it, and a red jacket, with a white surgical mask covering his mouth and nose.

       On January 22, 2021, SA Heath interviewed Individual 2 (INDIVIDUAL 2), as SA Heath
had received information that INDIVIDUAL 2 had accompanied Z. WILSON and KELSEY
WILSON to Washington D.C., on January 6, 2021. INDIVIDUAL 2 had traveled with Z.
WILSON and KELSEY WILSON to Washington D.C., from the Springfield, Missouri area, as
INDIVIDUAL 2 and KELSEY WILSON were co-workers with one another in the Springfield,
Missouri area. INDIVIDUAL 2 waited on Capitol grounds while Z. WILSON and KELSEY
WILSON both entered the U.S. Capitol Building on January 6, 2021, however INDIVIDUAL 2
did not enter. INDIVIDUAL 2 estimated that Z. WILSON and KELSEY WILSON were inside
the U.S. Capitol for approximately 30 minutes.
        Case 1:21-mj-00543-ZMF Document 1-1 Filed 08/02/21 Page 4 of 7




       Specifically, INDIVIDUAL 2 estimated that Z. WILSON and KELSEY WILSON were in
the U.S. Capitol Building from approximately 2:15 p.m., to 2:45 p.m. INDIVIDUAL 2 shared
photographs and videos with SA Heath, from January 6, 2021, while INDIVIDUAL 2, Z.
WILSON, and KELSEY WILSON were in Washington D.C. Of those photographs,
INDIVIDUAL 2 shared a picture of KELSEY WILSON. Said photograph of KELSEY WILSON
showed that KELSEY WILSON was wearing a black, white and gold beanie, white pants, and a
gray long sleeved shirt. In addition, KELSEY WILSON had a “KEEP AMERICA GREAT
AGAIN”, flag wrapped around her person. The picture provided by INDIVIDUAL 2 can be seen
below.




        On January 23, 2021, the FBI received a DVD from the U.S. Capitol Police, which
contained surveillance video, showing Z. WILSON and KELSEY WILSON walking inside the
U.S. Capitol, on January 6, 2021. Z. WILSON was wearing the same clothing as he described to
SA Heath, during his January 20, 2021 interview. KELSEY WILSON was wearing the same
clothing, with a “MAKE AMERICA GREAT AGAIN” flag wrapped around her person
(consistent with the photograph provided by INDIVIDUAL 2). KELSEY WILSON was wearing
a face covering in said surveillance video. The surveillance video provided, indicated that on
January 6, 2021, at approximately 2:32 p.m., KELSEY WILSON and Z. WILSON were walking
down Hallway 227, which is the same hallway Speaker Pelosi’s office is located. See the below
surveillance image of Z. WILSON and KELSEY WILSON (Z. WILSON wearing a red jacket,
white surgical mask and red, white and blue beanie with “Trump”; KELSEY can be seen wearing
the black, gold and white beanie, standing behind Z. WILSON) in Hallway 227.
         Case 1:21-mj-00543-ZMF Document 1-1 Filed 08/02/21 Page 5 of 7




        On February 12, 2021, Z. WILSON was charged by Criminal Complaint, through the
District of Columbia, for being in violation of Title 18, Section 1752(a)(1) and (2), in that Z.
WILSON knowingly entered or remained in a restricted building. The Criminal Complaint was
signed by U.S. Magistrate Judge Zia M. Faruqui, under case number 1:21-mj-00229. Following
receipt of the arrest warrant, Z. WILSON was subsequently arrested at his residence, in
Springfield, Missouri.

        On/or about February 22, 2021, the FBI received additional video surveillance from the
USCP; the surveillance video showed Z. WILSON and KELSEY WILSON walking through the
Rotunda of the U.S. Capitol Building on January 6, 2021, at approximately 2:39 p.m. In the
surveillance video, Z. WILSON and KELSEY WILSON can be seen walking about the Rotunda
amongst several other unknown individuals. Z. WILSON and KELSEY WILSON did not appear
to be mingling or congregating with any other individuals. KELSEY WILSON and Z. WILSON
are both wearing the same clothing as in other pictures and videos (Z. WILSON was wearing a red
jacket, white surgical mask and red, white and blue beanie with “Trump”; KELSEY WILSON
could be seen wearing a black, white and gold beanie, white pants, and a gray long sleeved shirt,
with a “KEEP AMERICA GREAT AGAIN” flag wrapped around her person). See a below image
        Case 1:21-mj-00543-ZMF Document 1-1 Filed 08/02/21 Page 6 of 7




of Z. WILSON and KELSEY WILSON walking about the Rotunda of the U.S. Capitol Building
pertaining to the aforementioned surveillance video. Both Z. WILSON and KELSEY WILSON
are located in the lower portion of the image (circled in red).
         Case 1:21-mj-00543-ZMF Document 1-1 Filed 08/02/21 Page 7 of 7




        Based on the foregoing, your affiant submits that there is probable cause to believe that
KELSEY LEIGH ANN WILSON violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime
to (1) knowingly enter or remain in any restricted building or grounds without lawful authority to
do so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that KELSEY LEIGH ANN
WILSON violated 40 U.S.C. § 5104(e)(2)(D) & (G), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or
the orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (G) parade, demonstrate, or picket in any of the
Capitol Buildings.




                                                     _________________________________
                                                     Cameron M. Heath, Jr., Special Agent
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this ____2nd_ day of August 2021.
                                                                       2021.08.02
                                                                       18:52:50 -04'00'
                                                     ___________________________________
                                                     Zia M. Faruqui
                                                     U.S. MAGISTRATE JUDGE
